Citation Nr: 1642869	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD), prior to October 7, 2013, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. 
§ 1114 (s).


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In October 2014, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In February 2015, the Board denied the claim for an initial rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD and major depressive disorder prior to September 4, 2009.  The Board also remanded the claims for a rating in excess of 30 percent for psychiatric disorder since September 4, 2009, and entitlement to TDIU. 

Thereafter, the Veteran appealed the claim for an initial rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD and major depressive disorder prior to September 4, 2009, to the Veterans Claims Court.  In April 2016, the Court granted a Joint Motion for Remand (JMR) which vacated the Board's February 2015 denial for an initial rating in excess of 30 percent for PTSD and major depressive disorder prior to September 4, 2009, and returned this issue to the Board for further consideration.

Specifically, the Court's JMR noted that, while the Board's findings in its decision reflected consideration of the 70 percent criteria listed in the General Rating Formula, the Board's analysis was void of any discussion of the potential applicability of the 50 percent criteria and its associated standard of difficulty in establishing and maintaining effective work and social relationships.  Further, the JMR indicated that the Board failed to adequately consider whether the Veteran's symptoms, including long depressive episodes, being described as "a loner," gradual loss of social activities, suicidal ideation, impoverished speech, and being an "anxious and lonely individual," were of the same "severity, frequency, and duration" as those listed in the rating criteria for a rating in excess of 30 percent.

The case has been returned to the Board in order to provide an adequate discussion on the applicability of the General Rating Formula.

As noted above, the issue regarding a rating in excess of 30 percent for psychiatric disorder since September 4, 2009, and entitlement to TDIU were remanded by the Board in February 2015.  Thereafter, in a November 2015 rating decision, the RO granted a 50 percent disability rating effective October 7, 2013.  For these reasons, the Board has recharacterized the issues as listed on the title page.

The Board notes that after the most recent November 2015 supplemental statement of the case, additional VA treatment records and a July 2016 VA psychiatric examination were added to the record.  The Veteran's representative has indicated that the Veteran seeks to waive initial regional office consideration of this evidence.  Accordingly, the Board may proceed with adjudication of the issues on appeal. 

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  For the rating period prior to August 26, 2009, the Veteran's PTSD and MDD has been manifested by mild occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the rating period from August 26, 2009, to September 21, 2014, the Veteran's PTSD and MDD have been manifested by occupational and social impairment with reduced reliability and productivity.

3.  For the rating period beginning September 22, 2014, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in work, thinking, and mood, but has not been productive of total social impairment.

4.  The Veteran last worked full-time and became too disabled to work on October 20, 2014.

5.  For the rating period beginning November 1, 2015, the Veteran's service-connected PTSD disability precluded all forms of substantially gainful employment.

6.  For the rating period beginning November 1, 2015, the Veteran's TDIU due to service-connected PTSD is a service-connected disability rated as total, and his service-connected prostate cancer disability is rated at 60 percent.


CONCLUSIONS OF LAW

1.  For the rating period prior to August 26, 2009, the criteria for a disability rating in excess of 30 percent for PTSD and MDD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


2.  For the rating period from August 26, 2009, to October 6, 2013, the criteria for a disability rating of 50 percent, but no higher, for PTSD and MDD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  For the rating period from October 7, 2013 to September 21, 2014, the criteria for a disability rating in excess of 50 percent for PTSD and MDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

4.  For the rating period beginning September 22, 2014, the criteria for a disability rating of 70 percent, but no higher, for PTSD and MDD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

5.  The criteria for entitlement to TDIU have been met for the rating period beginning November 1, 2015.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2015).	

6.  The criteria for special monthly compensation at the housebound rate have been met beginning November 1, 2015.  38 U.S.C.A. §§ 1114 (s), 5103, 5107; 38 C.F.R. §§ 3.102, 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In its February 2015 decision, the Board provided a detailed discussion of how VA's duties to notify and assist had been met in this case, and this discussion is hereby incorporated into this decision by reference.  Further, the parties to the JMR did not identify any deficiencies with regard to either the duty to notify or the duty to assist.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here the disability has not significantly changed and a uniform evaluation is warranted. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

The Veteran is in receipt of a 30 percent disability rating for PTSD under Diagnostic Code 9411 for the entire rating period on appeal.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

Rating Analysis for Psychiatric Disorder

The Veteran essentially contends that his PTSD and MDD are more severe than what is contemplated by the currently assigned 30 and 50 percent disability ratings.  

The evidence includes an August 2005 VA examination.  Upon mental status examination, the examiner noted that the Veteran's thought process was logical and coherent.  He had no delusions or hallucinations, but he did report occasional suicidal ideation with no specific plan or intent.  The Veteran also reported "crazy dreams" and night sweats, difficulty sleeping, and "weird thoughts" about hurting himself or others.  He reported that he worked as a dealer in a casino since 1999.  The Veteran denied any problems on the job, although he did describe the job as fairly stressful.  He reported that his recreational activities included playing cards, going to the casino, playing games on the computer, and going to bingo with his wife.  It was also noted that the Veteran experienced depression, diminished appetite, and decreased energy.  The examiner indicated a GAF score of 65, reflective of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

VA treatment records include a September 2006 mental health note.  The Veteran denied suicidal or homicidal ideations.  Thought process was linear and his speech was normal in rate and volume.  

In February 2007, the Veteran was seen for complaints of depression and alcohol abuse.  He reported that he had obtained employment at Wal-Mart.  The Veteran denied any complaints at the time.  

In a March 2009 VA mental health treatment record, the Veteran continued to experience nightmares on a regular basis.  The VA psychiatrist indicated that the Veteran was well groomed and appropriately dressed.  His speech and thought processes were clear and coherent.  The Veteran denied hallucinations and delusions and denied suicidal and homicidal ideations.  

In a May 2009 VA treatment note, the Veteran reported working full-time at Wal-Mart.  He reported that he had a twin brother and also socialized with a school friend that lived nearby.  Symptoms were noted to include sleep problems and occasional depression.

In an August 2009 VA PTSD examination, the Veteran reported feeling depressed or down "75%" of the time, although he did note that he felt better after attending church.  He reported loss of interest in activity and insomnia.  He also stated that he experienced feelings of worthlessness about "50%" of the time.  The Veteran indicated that he had thoughts that life was not worth living.  He had suicidal thoughts, but no plan or intent.  It was also noted that the Veteran had been depressed for "a long time."  The examiner indicated that the Veteran was "somewhat socially isolated from close friendships."  The Veteran also reported that he was not in a "relationship," but had a girlfriend.  He also had a daughter with whom he spoke to by phone.  He reported feeling close to his grandchildren.  The examiner then indicated that the Veteran's psychiatric symptoms resulted in deficiencies in thinking, work, and mood.  It was also noted that there likely was occasional problems with work due to the Veteran's PTSD.  A GAF score of 55 was noted, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

In a September 2009 VA mental health treatment record, the Veteran reported that his anxiety was under control and his mood was "alright."  The Veteran stated that he was not able to work presently due to a back injury from a motor vehicle accident, but hoped to return to work soon.  The Veteran indicated that he missed working.  

In December 2009 and March 2010 VA treatment records, the Veteran stated that he was back to work at Wal-Mart and was functioning well with others.  He did report that he was not sleeping well, but denied depression.  GAF scores in both the December 2009 and March 2010 sessions were 63, reflective of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

In an October 2010 VA treatment record, the Veteran indicated that he was sleeping better and was not depressed.  He also reported that he was no longer working at Wal-Mart, but had started a new part-time job as a dealer at a casino, but was looking to get promoted next month.  A GAF score of 65 was provided.

In a February 2012 VA treatment record, it was noted that the Veteran was working 24 hours a week at the casino and reported liking his job and good functioning.  His mood was noted to be mostly good, but he did notice some variable moods and anxiety when off his medication.  A GAF score of 60 was noted, reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

An October 2012 VA treatment record shows that the Veteran brought his girlfriend to the session.  She reported that the Veteran had disturbed sleep, to include night sweats and nightmares.  A GAF score of 65 was provided, reflecting mild symptoms or mild difficulty in social, occupational, or school functioning.  

The Veteran was again seen in December 2012.  He reported doing well and getting more days of work at the casino.  The Veteran also reported sleeping better.  homicidal.  His insight and judgment were fair, but speech and thought-process were normal.  A GAF score of 68 was noted, reflecting mild symptoms or mild difficulty in social, occupational, or school functioning

In a January 2013 VA treatment record, the Veteran stated that his mood was good and reported that he had just enjoyed a cruise with his fiancée.  He was also looking forward to his wedding in February 2013.  A GAF score of 68 was again noted.

In an October 2013 VA PTSD examination, the Veteran reported that he had minimal contact with his daughter and grandchildren, who lived in Canada, but stated that he continued to feel close to his grandchildren and thought of them regularly.  Additionally, the Veteran reported that he continued to see his twin brother every four to five weeks and felt connected to him.  The Veteran was married in February 2013 and described his relationship with his wife as "good" and reported that she "takes control" and "keeps [him] in line."  However, he did reported ongoing social isolation and stated that he preferred to spend time alone or with his wife.  It was further noted that, at the time of his examination in August 2009, the Veteran was on temporary disability leave from his job at Wal-Mart.  He reported that he was able to secure employment through a casino and terminated his employment with Wal-Mart.  It was indicated that the Veteran currently worked part-time at a casino and, although he could benefit from the additional money, he did "not feel like" transitioning to a full-time position.  He attributed his inability to pursue full-time employment at the casino due to a lack of motivation and irritability related to people telling him that he does not smile enough.  He denied a history of disciplinary actions at the casino and indicated that he got along with the other employees by keeping to himself.  The examiner then indicated that the Veteran had symptoms of depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner indicated a GAF score of 65, reflective of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

In a September 22, 2014, VA psychiatry note, the Veteran reported not doing well and stated that he was having concentration problems at work and was making more than the usual number of mistakes.  He indicated that his supervisors were now starting to watch him during work.  The Veteran reported working three, eight hour days, but was asking to leave early because of increased stress since supervisors were watching him.  Upon mental status examination, and the Veteran's speech was normal, mood was "alright," insight and judgment were poor to fair.  

In a November 2014 VA treatment note, the Veteran reported that he was no longer working due to a lack of concentration.  He indicated that it was too stressful handling money at the casino and decided to resign before getting fired.    



The Veteran was afforded a VA examination in July 2016.  During the evaluation, the Veteran reported a good relationship with his wife and children, but stated that he had no real friends.  He indicated that he spent his time mowing the lawn, watching movies, and going to church.  The Veteran also stated that he had quit work because of problems associated with incontinence and concentration.  Symptoms were noted to include depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbance of motivation and mood, and difficulty in establishing and maintain effective work and social relationships.  

Regarding employability, the July 2016 examiner indicated that PTSD-related intrusions may be associated with being distracted and/or fatigued at work.  The Veteran's avoidance may be associated with difficulty working in certain settings and situations.  Negative alterations in cognition and mood may be associated with difficulty interacting with others and the ability to complete job tasks.  Increased arousal was associated with interpersonal difficulty, difficulty functioning in some environments, as well as fatigue.  The Veteran's avoidance was noted to have led to significant isolation accompanied by significant anxiety when in public settings.  It was indicated that the Veteran stopped working since the October 2013 examination due to what appeared to be a combination of physical and PTSD-related mental health difficulties.

Upon review of all the evidence of record, lay and medical, the Board finds that for the rating period prior to August 26, 2009, the Veteran's symptoms and occupational and social impairment are properly considered in the currently assigned 30 percent rating.  The evidence during this period includes the August 2005 VA examination where the Veteran reported that he worked as a dealer in a casino since 1999.  The Veteran denied any problems on the job, although he did describe the job as fairly stressful.  He reported that his recreational activities included playing cards, going to the casino, playing games on the computer, and going to bingo with his wife.  It was also noted that the Veteran experienced depression, diminished appetite, and decreased energy.  The Veteran was assigned a GAF score of 65, reflective of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  

Further, VA treatment records prior to August 26, 2009, show that the Veteran continued to experience nightmares and sleep problems, but denied suicidal or homicidal ideations.  Thought process was linear and his speech was normal in rate and volume.  See September 2006 VA treatment record.  Treatment records during this period also show that the Veteran was employed full-time.  See e.g., February 2007 and May 2001 VA treatment records.  

In sum, the evidence prior to August 26, 2009, shows that the Veteran was able to remain employed, participated in various social activities, and demonstrated an ability to maintain relationships, to include with his wife and children.  His symptoms, which were noted to include depression, sleep impairment, nightmares, diminished appetite, and decreased energy are adequately contemplated by the 30 percent rating.  For these reasons, the Board finds that a rating in excess of 30 percent is not warranted for the rating period prior to August 26, 2009. 

The Board next finds that the evidence is in equipoise as to whether the Veteran's PTSD and MDD more nearly approximates a 50 percent disability rating for the period from August 26, 2009, to September 21, 2014.  

The Board notes that the Veteran is already in receipt of a 50 percent rating beginning October 7, 2013.

In the August 2009 VA PTSD examination, the Veteran reported feeling depressed and stated that he had a loss of interest in activities.  The Veteran also reported that he had a girlfriend and had a daughter with whom he spoke to by phone.  He reported feeling close to his grandchildren.  Although the examiner indicated that the Veteran's psychiatric symptoms resulted in deficiencies in thinking, work, and mood, a GAF score of 55 was noted, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Veteran was also employed full-time as a support manager in the automotive department at Wall-Mart.  This demonstrates to the Board an ability by the Veteran to, not only perform tasks, but also the ability to manage other.  

Moreover, during the October 2013 VA PTSD examination, the Veteran reported that he was able to secure employment through a casino.  It was indicated that the Veteran currently worked part-time at a casino and, although he could benefit from the additional money, he did "not feel like" transitioning to a full-time position.  He attributed his inability to pursue full-time employment at the casino due to a lack of motivation and irritability related to people telling him that he does not smile enough.  However, the Veteran denied a history of disciplinary actions at the casino and indicated that he got along with other employees by keeping to himself.  The examiner indicated a GAF score of 65, reflective of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

Further, VA treatment record beginning August 26, 2009, show complaints of anxiety, but reported functioning well with others.  He did report that he was not sleeping well, but denied depression.  See e.g., September 2009, December 2009, March 2010, and October 2010 VA mental health treatment records.  In the February 2012 VA treatment record, it was noted that the Veteran was working 24 hours a week at the casino and reported liking his job and good functioning.  His mood was noted to be mostly good, but he did notice some variable moods and anxiety when off his medication.  

Moreover, GAF scores in VA treatment records dated from December 2009 to January 2013 ranged from 60 to 68, indicative of mild to moderate symptoms or mild to moderate difficulty in social, occupational, or school functioning.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating for PTSD and MDD is warranted for the rating period from August 26, 2009, to September 21, 2014, as the evidence for this period suggests mild to moderate symptoms and mild to moderate occupational and social impairment.  As noted above, the Veteran is already in receipt of a 50 percent rating beginning October 7, 2013.  As such, the Board finds that a 50 percent rating is granted for the rating period from August 26, 2009, to October 6, 2013.  A rating in excess of 50 percent is denied from October 7, 2013, to September 21, 2014.

The Board next finds that, for the rating period beginning September 22, 2014, the evidence is in equipoise as to whether the Veteran's PTSD and MDD more nearly approximate a 70 percent disability rating.  In the September 22, 2014 VA psychiatry note, the Veteran reported not doing well and stated that he was having concentration problems at work and was making more than the usual number of mistakes.  He indicated that his supervisors were now starting to watch him during work.  The Veteran reported working three, eight hour days, but was asking to leave early because of increased stress since supervisors were watching him.  The Board finds that this is the first evidence that demonstrates occupational impairment as a result of the service-connected PTSD disability.

In a November 2014 VA treatment note, the Veteran reported that he was no longer working due to a lack of concentration.  He indicated that it was too stressful handling money at the casino and decided to resign before getting fired.    

In his June 2016 TDIU application (VA Form 21-8940), the Veteran reported that his PTSD prevented him from securing or following any substantial gainful employment.  The Veteran specifically stated that he last worked full-time and became too disabled to work on October 20, 2014, as a dealer at a casino

Moreover, during the July 2016 VA examination, the Veteran stated that he had no real friends.  The Veteran also stated that he had quit work because of problems associated with incontinence and concentration.  Symptoms were noted to include depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbance of motivation and mood, and difficulty in establishing and maintain effective work and social relationships.  Regarding employability, the July 2016 examiner indicated that PTSD-related intrusions may be associated with being distracted and/or fatigued at work.  

For these reasons, the Board finds that a 70 percent rating is more nearly approximated for the rating period beginning September 22, 2014, the date the Veteran first indicated that he was having occupational impairment as a result of concentration problems due to his service-connected PTSD disability.  

The Board further finds that, for the rating period beginning September 22, 2014, the Veteran's PTSD does not more nearly approximate the criteria for a 100 percent rating for any period on appeal.  Although the Veteran's PTSD symptoms during this time period show occupational impairment, the evidence does not more nearly approximate total social impairment and does not contemplate the symptomology considered under the 100 percent rating criteria. 

The evidence shows that the Veteran remained married and reported a good relationship with his wife, daughter, and grandchildren.  He has also reported being close to his twin brother, occasionally attending church, and working around the house (such as mowing the lawn).   

In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein beginning September 22, 2014.  The Veteran does suffer from disturbance of motivation and mood (depression and anxiety), and sleep impairment, but these symptoms are specifically contemplated in the 30 and 50 percent rating criteria.  The same is true with the Veteran's suicidal ideation, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective relationships, which are symptoms specifically contemplated under the 50 and 70 percent disability rating. 

For these reasons, the Board finds that the evidence of record do not demonstrate total social impairment and do not more nearly approximate the symptoms contemplate under the 100 percent rating criteria.  Accordingly, the Board finds that a 70 percent rating for PTSD and MDD, but no higher, is warranted for the rating period beginning September 22, 2014.

With regard to extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's PTSD and MDD.  The primary symptoms associated with his disability are depression, social avoidance, anxiety, sleep impairment, loss of appetite, and suicidal ideation.  These symptoms, and their resulting impairment, are contemplated by the rating criteria.  A review of the treatment records and VA examination reports fails to reveal exceptional or unusual symptomatology.  Nor does the Veteran assert that he experiences symptoms not contemplated by the rating criteria.  Thus, there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.





TDIU Laws and Analysis

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Board notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. 
§ 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). 

The evidence suggests that the Veteran may be unemployable due to his service-connected PTSD disability.  In his June 2016 TDIU application (VA Form 21-8940), the Veteran reported that his PTSD prevented him from securing or following any substantial gainful employment.  He reported completing two years of college education.  The Veteran specifically stated that he last worked full-time and became too disabled to work on October 20, 2014, as a dealer at a casino.  

Accordingly, the Board will only consider whether entitlement to a TDIU is warranted for the period beginning October 20, 2014, the date the Veteran last worked full-time.  See June 2016 VA Form 21-8940.

The Board finds that a TDIU is moot for the rating period from October 20, 2014, to October 31, 2015, as the Veteran was in receipt of a 100 percent disability rating for prostate cancer; and was also in receipt of special monthly compensation under 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i) from April 18, 2014 to October 31, 2015.

Regarding the rating period beginning November 1, 2015, the Veteran is in receipt of a 70 percent rating for PTSD (granted herein); a 60 percent disability rating for residuals of prostate cancer; a 10 percent rating for tinnitus; a noncompensable rating for bilateral hearing loss; and a noncompensable rating for erectile dysfunction; this results in a combined 90 percent rating.  

The evidence relevant to the Veteran's unemployability for the rating period beginning November 1, 2015, includes a September 2014 VA psychiatry note, where the Veteran reported not doing well and stated that he was having concentration problems at work as a result of his PTSD disability and was making more than the usual number of mistakes.  The Veteran reported working three, eight hour days, but was asking to leave early because of increased stress since supervisors were watching him.  In his June 2016 TDIU application (VA Form 21-8940), the Veteran reported that his PTSD prevented him from securing or following any substantial gainful employment.  In a November 2014 VA treatment note, the Veteran reported that he was no longer working due to lack of concentration.  He indicated that it was too stressful handling money at the casino and decided to resign before getting fired.   The Board finds that this evidence weighs in favor of a finding that the Veteran's PTSD disability was causing occupational impairment and resulted in resignation from employment.   

In the July 2016 VA examination the Veteran stated that he quit working because of problems with both incontinence and concentration.  Regarding employability, the July 2016 VA examiner indicated that the Veteran's PTSD-related intrusions could be associated with being distracted and/or fatigued at work.  The Veteran's avoidance was associated with difficulty working in certain settings and situations.  Negative alterations in cognition and mood were related to difficulty interacting with others and the ability to complete job tasks.  Increased arousal was associated with interpersonal difficulty, difficulty functioning in some environments, as well as fatigue.  The Veteran's avoidance was noted to have led to significant isolation accompanied by significant anxiety when in public settings.  It was indicated that the Veteran stopped working due to what appeared to be a combination of physical and PTSD-related mental health difficulties.

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure gainful employment solely due to his service-connected PTSD disability.  In other words, the evidence suggests that the Veteran stopped working due to his psychiatric disability which has been manifested by fatigue, lack of concentration, difficulty interacting with others, and the ability to complete job tasks.

Based on this evidence, in addition to the Veteran's work history and educational level, and resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted effective November 1, 2015, based solely on his service-connected PTSD disability.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  As discussed in detail above, an effective date prior to November 1, 2015, for a TDIU is not warranted.  

SMC

The Court has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 V et. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

In this case, the Board notes that as a result of this decision, a TDIU due to service-connected PTSD has been granted beginning November 1, 2015.  Thus, for SMC purposes, this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e., his TDIU due solely to service-connected PTSD), and has an additional service-connected disability (i.e., residuals of prostate cancer) that is independently rated 60 percent, the criteria for SMC at the housebound rate have been met beginning November 1, 2015.  

Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted effective November 1, 2015.  As noted above, the Board need not address whether an effective date prior to November 1, 2015, for SMC is warranted as the Veteran was already in receipt of SMC from April 18, 2014, to October 31, 2015.


ORDER

For the rating period prior to August 26, 2009, a rating in excess of 30 percent for PTSD and MDD is denied. 

For the rating period from August 26, 2009, to October 6, 2013 a rating of 50 percent, but no higher, for PTSD and MDD is granted.

For the rating period from October 7, 2013, to September 21, 2014 a rating in excess of 50 percent for PTSD and MDD is denied. 

For the rating period beginning September 22, 2014, a 70 percent rating, but no higher, for PTSD and MDD is granted.

Beginning November 1, 2015, a TDIU due to service-connected PTSD is granted. 

Beginning November 1, 2015, SMC at the housebound rate under 38 U.S.C.A. 
§ 1114 (s) is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


